1 Reported in 212 N.W. 7.
After conviction of disorderly conduct, defendants appeal from the order denying their motion for a new trial.
The conviction is challenged only upon the ground that it is not sustained by the evidence. Our examination of the record convinces us that the appeal is without merit. The evidence for the prosecution, much of it from disinterested witnesses, is ample to sustain the conviction. The evidence contra comes from defendants alone. It did not appeal to the trial judge, nor does it to us.
Order affirmed.
 *Page 1